DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 21 March 2022. It is noted that this application is a National Stage Entry or PCT/US2018/054873, filed 8 October 2018, which benefits from Provisional Patent Application Serial No. 62/570,039 filed 9 October 2017. Claim 1 has been cancelled. Claims 2 and 3 have been amended. Claims 2 and 3 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 21 March 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  


[i]	In response to rejection(s) of claim(s) 1-3 (now claims 2 and 3 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 20 December 2021, Applicant provides the following remarks:

"…Applicant requests that the rejection under 35 U.S.C 101 be reconsidered and withdrawn because any alleged judicial exception is integrated into a practical application in Step 2A Prong Two due to the claims reciting details regarding an improvement to the functioning of a computer and to a technical field...A technical explanation of the improvement is present in the specification and the claims reflect the asserted improvement… "

Applicant further remarks:

“…Specifically, and as explained in paragraph [0003] of the published application, the disclosure relates to ‘domains wherein databases with large numbers of records need to be filtered, sorted and matched in an efficient manner’. As is known in the art, the ability to filter sort, and match ‘in an efficient manner’ indicates that the amount of time, processing power, and memory required – all relating to the functioning of a computer itself-is reduced…”


Applicant further provides:

“...the disclosed matching of user records in a database with garment records in a in a garment database improves the functionality of the processor that completes the matching...each of claim 2 and claim 3 recites ‘a user database’, ‘a garment database’ and multiple steps that ‘match’ user records with garment records...Thus each of claim 2 and claim 3 recites an improvement in the functionality of the processor and any judicial exception is integrated into a practical application...”

Applicant remarks:
“...after reviewing the specification...the matching of user records in a database with garment records in a garment database improves the technical field of supply chain and inventory management by allowing a retailer to move more product overall with decreased returns, improving inventory turnover, improving allocations, and decreasing markdown due to unsold inventory. See paragraph [0095]....Thus, each of claims 2 and 3 recites an improvement in the technical field...any judicial exception is integrated into a practical application...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 2 as presented by amendment, includes: an indication that the “generating”, “filtering”, “aggregating”, and “selecting” steps is/are performed “using the one or more processors”. Further, claims 2-3 include the “user database”, the “garment database”, and the “inventory database”. With respect to these potential additional elements, the claimed “user database” is identified as storing user shape data and user proportion data. The claimed “garment database” is identified as storing garment ID, garment shape data, and garment proportion data. The “inventory database” is identified as storing garment data (e.g., ID, shape, proportion).

Absent further clarification of processing steps and/or specialized programming applied to perform the recited steps, applying the required broadest reasonable interpretation to the general “using the one or more processors” merely requires a general involvement of a processor in each of the recited steps. For example, the limitations “…aggregating, using the one or more processors, the garment-user scores for each user across all garments in the inventory database, thus generating an aggregate user score with respect to the inventory database…”, “...identifying, using the one or more processors, a set of underserved users having an aggregate user score below a threshold;...”, and “...generating, using the one or more processors, a second garment-user score, forming a potential garment user score set, based on how well each garment shape and proportion matches each user shape and proportion in the set of underserved users;...” are reasonably met by a human user observing garment of user information displayed on a generic computing device and applying mental processing to identify users, generate/calculate scores, and aggregate the scores. As interpreted, the use of the recited technology would be met by a generic computing device merely displaying data to a human user.  

Accordingly, the technology as engaged is solely identified as storing and retrieving information (user, garment, and inventory data), performing tasks that are otherwise performable in the human mind (e.g., estimating/generating proportion, shape, and scores), and sending and receiving information over a network (e.g., questionnaire, user, and location information etc.). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of recommending garments to be added to a retail inventory based on user and garment information using the generic devices as tools to perform the abstract idea using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed recommending garments to be added to a retail inventory based on user and garment information using the generic devices as tools to perform the abstract idea. benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.

NOTE: For Applicant’s benefit clarification of the processor-executed mapping process utilized to conduct the user-garment scoring process including the generation of the scoring model could serve to overcome the maintained rejection under 35 U.S.C. 101. Applicant is encouraged to contact the Examiner to discuss amendments to this end and potentially expedite issuance of at least claim 2 of the instant application.  

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 2 as presented by amendment, includes: a “user database”, a “garment database”, and an “inventory database”. With respect to these elements, the claimed “user database” is identified as storing user shape data and user proportion data. The claimed “garment database” is identified as storing garment ID, garment shape data, and garment proportion data. The “inventory database” is identified as storing garment data (e.g., ID, shape, proportion). Claim 2 as presented by amendment further indicates that the recited data is “received by one or more processors”, and that each of the “generating”, “filtering”, “aggregating”, and “selecting” steps is performed “using the one or more processors”.

Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0320468, Examiner notes paragraphs [0096]-[0111]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

As presented by amendment, the “generating”, “filtering”, “aggregating”, and “selecting” steps is/are performed “using the one or more processors”. Absent further clarification of processing steps and/or specialized programming applied to perform the recited steps, applying the required broadest reasonable interpretation to the general “using the one or more processors” merely requires a general involvement of a processor in each of the recited steps. For example, the limitations “…aggregating, using the one or more processors, the garment-user scores for each user across all garments in the inventory database, thus generating an aggregate user score with respect to the inventory database…”, “...identifying, using the one or more processors, a set of underserved users having an aggregate user score below a threshold;...”, and “...generating, using the one or more processors, a second garment-user score, forming a potential garment user score set, based on how well each garment shape and proportion matches each user shape and proportion in the set of underserved users;...” are reasonably met by a human user observing garment of user information displayed on a generic computing device and applying mental processing to identify users, generate/calculate scores, and aggregate the scores. As interpreted, the use of the recited technology would be met by a generic computing device merely displaying data to a human user.  

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as calculating/generating scores. Accordingly, Examiner respectfully maintains that the non-technical functions of recommending garments to be added to a retail inventory based on user and garment information benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 2 and 3 under 35 U.S.C. 103 have been fully considered. Applicant’s remarks directed to claim 2 are persuasive. The rejection has been withdrawn below. Applicant’s remarks directed to the rejection of claim 3 appear to be limited to general statements that certain limitations in claim 3 were not addressed in the previous Office Action. Examiner respectfully disagrees but has provided further clarity with respect to the applied teachings of Wannier et al. in view of Wilkinson et al. in the rejection provided below.

Allowable Subject Matter

[4]	Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, as maintained in this Office action.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 2-3 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification and guidance.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 2 and 3 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 2 and 3 are directed to methods and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 2 and 3 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 2, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of recommending garments to be added to a retail inventory based on user and garment information, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed commercial practice of managing inventory for retail items, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles or practices; and (2) commercial or legal interactions (e.g., marketing or sales activities or behaviors, and business relations) (e.g., maintaining and maintaining inventory based on consumer characteristics/information).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 2. In particular, claim 2 as presented by amendment includes: “…receiving, by one or more processors, user questionnaire data including an association with a retailer and location data…”, “…receiving, by the one or more processors, current inventory information about a retail location or a plurality of retail locations, the current inventory information comprising garment data, including, for each garment, garment shape, garment proportion, and garment ID…”, “...receiving, by the one or more processors, garment shape data and garment proportion data for each garment in a plurality of garments forming a possible inventory set, each garment having a garment ID...” and “…selecting, using the one or more processors, garment IDs above a given threshold from the potential garment-user score set…”. 

Considered as an ordered combination, the steps/functions of claim 2 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying and recommending garments to be added to a retail inventory based on user and garment information, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles or practices; and (2) commercial or legal interactions (e.g., maintaining and maintaining inventory based on consumer characteristics/information), as set forth in the present 2019 PEG. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 2 as presented by amendment recites: “…generating, using the one or more processors, user shape data and user proportion data based on the user questionnaire data…”, “…filtering, using the one or more processors, users by location to create a filtered user subset using a filter that is based on proximity to a retail location of the retailer...”, “...aggregating, using the one or more processors, the filtered subset to build a shape profile of the retailer location;…”, “…generating, using the one or more processors, a garment-user score based on how well each garment shape and proportion match the user shape data and user proportion data of each user in the filtered subset …”, “…aggregating, using the one or more processors, the garment-user scores for each user across all garments in the inventory database, thus generating an aggregate user score with respect to the inventory database…”, “...identifying, using the one or more processors, a set of underserved users having an aggregate user score below a threshold;...”, “...generating, using the one or more processors, a second garment-user score, forming a potential garment user score set, based on how well each garment shape and proportion matches each user shape and proportion in the set of underserved users;...”, and “...aggregating, using the one or more processors, the second garment-user scores in the potential garment-user score set...”. 


Respectfully, absent further clarification of the processing steps executed by the disclosed technical tools, one of ordinary skill in the art would readily understand that generating or estimating user shape and proportions based on received information, associated/filtering a group of users by location, generating/estimating scores pertaining to a garment match to users, and aggregating scores based on location are practicable/performable by employing human mental processing and/or human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claims 2-3 that potentially integrate the exception include the “user database”, the “garment database”, and the “inventory database”. With respect to these potential additional elements, the claimed “user database” is identified as storing user shape data and user proportion data. The claimed “garment database” is identified as storing garment ID, garment shape data, and garment proportion data. The “inventory database” is identified as storing garment data (e.g., ID, shape, proportion).

Claim 2 as presented by amendment further indicates that the recited data is “received by one or more processors”, and that each of the “generating”, “filtering”, “aggregating”, and “selecting” steps is performed “using the one or more processors”.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., user, garment, and inventory data is stored, scores are calculated and aggregated, and users are matched to garments etc.) as associated with a respective “database” and/or are identified as being performed “using one or more processors”, generally. A recitation of in a “database” or “using one or more processors”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information (e.g., user and garment information), performing tasks that are otherwise performable in the human mind (e.g., estimating/generating proportion, shape, and scores and aggregating score data), and sending and receiving information over a network (e.g., receiving questionnaires, user information, and location information). 

Accordingly, claim 2 is reasonably understood to be conducting standard, and formally manually performed process of recommending garments to be added to a retail inventory based on user and garment information using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing, retrieving, transmitting, and displaying information. The claimed recommending garments to be added to a retail inventory based on user and garment information benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0320468, Examiner notes paragraphs [0096]-[0111]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify a “user database”, a “garment database”, and an “inventory database”. With respect to these elements, the claimed “user database” is identified as storing user shape data and user proportion data. The claimed “garment database” is identified as storing garment ID, garment shape data, and garment proportion data. The “inventory database” is identified as storing garment data (e.g., ID, shape, proportion).

Claim 2 as presented by amendment further indicates that the recited data is “received by one or more processors”, and that each of the “generating”, “filtering”, “aggregating”, and “selecting” steps is performed “using the one or more processors”.
 
With respect to these elements and associated code required to store and retrieve information, the claimed “user database” is identified as storing user shape data and user proportion data. The claimed “garment database” is identified as storing garment ID, garment shape data, and garment proportion data. The “inventory database” is identified as storing garment data (e.g., ID, shape, proportion).

As presented by amendment, the “generating”, “filtering”, “aggregating”, and “selecting” steps is/are performed “using the one or more processors”. Absent further clarification of processing steps and/or specialized programming applied to perform the recited steps, applying the required broadest reasonable interpretation to the general “using the one or more processors” merely requires a general involvement of a processor in each of the recited steps. For example, the limitations “…aggregating, using the one or more processors, the garment-user scores for each user across all garments in the inventory database, thus generating an aggregate user score with respect to the inventory database…”, “...identifying, using the one or more processors, a set of underserved users having an aggregate user score below a threshold;...”, and “...generating, using the one or more processors, a second garment-user score, forming a potential garment user score set, based on how well each garment shape and proportion matches each user shape and proportion in the set of underserved users;...” are reasonably met by a human user observing garment of user information displayed on a generic computing device and applying mental processing to identify users, generate/calculate scores, and aggregate the scores. As interpreted, the use of the recited technology would be met by a generic computing device merely displaying data to a human user.  

While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., questionnaire, user, and location information); (2) storing and retrieving information and data from a generic computer memory (e.g., user information, garment information, and inventory information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., estimating/generating proportion, shape, and scores). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of recommending garments to be added to a retail inventory based on user and garment information. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., recommending garments to be added to a retail inventory based on user and garment information, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of recommending garments to be added to a retail inventory based on user and garment information benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself.

Independent claim 3 is directed to an alternative iteration of the inventive method further including matching demographics from one location to another to profile products/customer for that location (claim 3). Claim 3 does not includes additional technical elements and/or significantly more than the ineligible subject matter (as identified above) and are rejected for substantially the same reasons as presented above for claim 1. 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wannier et al. (United States Patent Application Publication No. 2011/0184832 in view of Wilkinson et al. (United States Patent Application Publication No. 2018/0025365).

With respect to (currently amended) claim 3, Wannier et al. disclose a method for generating a recommendation for a garment to be added to a retailer inventory, the method comprising: receiving, using the one or more processors, and storing in a garment database, garment shape data, garment proportion data, and a garment ID for each garment in a plurality of garments forming a possible inventory set (Wannier et al.; paragraphs [0024]-[0025] [0088] [0097]-[0099] [0173] [0186]; See at least garment proportions, shape, identifiers, and garment records stored in garment database); for each user in the user database and each garment ID in the garment database, generating, using the one or more processors, a garment-user score based on how well the garment shape data and garment proportion data of each garment match the user shape data and the user proportion data of each user in the user database (Wannier et al.; paragraphs [0092] [0098] [0102]-[0104]; See at least garment and customer scoring and matching); and selecting, using the one or more processors, a set of garments having a garment score above a certain threshold (Wannier et al.; paragraphs [0025]-[0026] [0102]-[0104] [0166]; See at least scoring and filtering by match and thresholds).

With respect to the recitation of “...aggregating, using the one or more processors, the garment-user scores for each garment across all users, thus generating an aggregate garment score for each garment with respect to the user database;...”, while Wannier et al. disclose categorization of body types and shape including the assignment of codes to a plurality of customers (i.e., a form of aggregation) and Wannier et al. further disclose inventory functions, Wannier et al. fail to specifically indicated that the aggregated profile data and/users is associated with a location and adding items to inventory at the location based on the aggregated profile.

However, as evidenced by Wilkinson et al., it is well known to the inventory optimization art to aggregate customer profile information to generate a quantified customer aggregation value associated with a retail location (Wilkinson et al.; paragraphs [0176] [0177]; See at least aggregated customer profile generated based on location. See further area customer partiality vector). Wilkinson et al. further disclose matching the aggregated area customer vectors to product vectors for a given location and aligning inventory at the location based on the match of the aggregated customer profile/vector with the product vectors/profile (Wilkinson et al.; paragraphs [0173] [0178]-[0181]; See at least determination of alignment of products with location-specific customer vectors and see further add products to inventory at the location based on highest alignments, i.e., a threshold).

With respect to the use of demographic data to group customers by location/area and utilizing demographically similar areas to augment location data when cuatomer data at a location is unavailable, while Wannier et al. disclose grouping of customers and garments by a coded categorization based in part on shape data, Wannier et al. fail to characterize any particular population of customers based on demographic comparison. However, Wilkinson et al. disclose a customer selection process to associated with the location which includes functionality to allow the user to compare demographics of customer groups to generate scoring of value vectors for a population (Wilkinson et al.; paragraphs [0156] [0175]-[0180]; See at least selection and grouping of customers to generate the aggregated customer vector for any subgroup of customer as selected by the user and see further demographic comparisons to predict attributes of a population).

Specifically, Wilkinson et al. disclose receiving, by the one or more processors, demographic information about a population surrounding a retail location for which shape data is unavailable (Wilkinson et al.; paragraphs [0156] [0191] [0195]-[0198]; See at least use of customer area aggregated values to determine values for areas undergoing demographic shift or for new customers, i.e., area/customers without shape data); receiving , by the one or more processors,  demographic information about populations surrounding other retail locations having shape data (Wilkinson et al.; paragraphs [0156] [0191] [0197]-[0200]; See at least use aggregated store customer value vectors available for area demographic groups); selecting, using the one or more processors, a retail location having similar demographic information and retrieving user shape data and user proportion data for each user associated with the retail location and storing the user shape data and the user proportion data in a user database (Wilkinson et al.; paragraphs [0191] [0197]-[0200] See at least use of default vectors for customer not having data based on demographic information. See also use of customer area aggregated values to determine values for areas undergoing demographic shift). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the coded/grouped customer profile information and inventory features of Wannier et al. by further including the well-known practice of applying an aggregated customer demographic and product affinity profile by specified location to assist in optimizing product inventory at a particular location as taught by Wilkinson et al. The instant invention is directed to a system and method of optimizing product inventories by matching customer attributes to available products. As Wannier et al. disclose the use of aggregated customer attribute profiles and inventory assessments in the context of a system and method for optimizing product matches to customer attributes including assessment of inventories/available products and Wilkinson et al. similarly discloses the utility of applying an aggregated customer demographic and product affinity profile by specified location to assist in optimizing product inventory at a particular location in the context of a system and method for optimizing product inventories by matching customer attributes to available products, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of minimizing logistical and temporal inefficiencies by ensuring that a product best suited to a particular customer will in fact be available for that customer at the time of their visit to an associated retail location (Wilkinson et al.; paragraph [0003]).

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nagy et al, METHOD FOR PROVIDING INITIAL SIZE FIT INDICATOR, United States Patent Application Publication No. 2021/0279785, paragraphs [0088]-[0093]: 

Relevant Teachings: Nagy et al. discloses a system and method which a customized fit process for matching garments to users/customers. The system/method further includes a fit score threshold comparisons for determining a subset of inventory which matches a particular customer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/            Primary Examiner, Art Unit 3683